Citation Nr: 1435656	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-36 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss. 

3.  Entitlement to a disability rating in excess of 30 percent for service-connected subluxation of the acromioclavicular joint, right shoulder girdle, with weakness in muscle group I, degenerative joint disease, and geode formation of the humeral head (hereinafter "service-connected right shoulder disability").  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected right shoulder disability, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied service connection for back pain/problem but awarded 10 and 30 percent disability ratings for the service-connected bilateral hearing loss and right shoulder disability, respectively.  

While the April 2008 rating decision did not address the TDIU issue listed on the title page of this decision, the evidence of record reflects that the Veteran's service-connected right shoulder disability impacts his ability to secure and maintain employment.  Accordingly, the Board has characterized the appeal as encompassing a claim for TDIU due to the right shoulder disability as a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the issues listed on the title page of this decision, the April 2008 rating decision also denied a claim of service connection for an eye disability and awarded a 10 percent rating for service-connected tinnitus.  However, in a September 2009 statement, the Veteran's then-representative clarified that the Veteran was only appealing the issues involving his back, bilateral hearing loss, and right shoulder.  Accordingly, the issues involving the eye disability and tinnitus are not currently before the Board for adjudication.  

In November 2009, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the local RO.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An August 2014 review of Virtual VA reveals VA treatment records dated from January 2009 to March 2012 and a September 2013 VA shoulder and arm examination, which were considered in a January 2014 supplemental statement of the case (SSOC). The remainder of the documents on VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board notes that the Veteran previously was represented by Veterans of Foreign Wars of the United States.  However, in March 2011, the Veteran granted a power-of-attorney in favor of Attorney Alyson Oliver with regard to the claims on appeal.  See March 2011 VA Form 21-22a.  Nevertheless, in November 2012, before certification of the appeal to the Board, Attorney Oliver revoked her power of attorney.  In August 2013, VA sent the Veteran and Attorney Oliver a letter acknowledging the revocation of the power of attorney and no further correspondence has been sent to her office, with no objection from the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

For reasons discussed below, the issues of service connection for a back disability, an increased rating for service-connected bilateral hearing loss, and entitlement to a TDIU due to service-connected right shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).   





FINDINGS OF FACT

1.  As the Veteran is right-handed, his service-connected right shoulder disability involves his major, dominant extremity.  

2.  The Veteran's service-connected right shoulder disability has been manifested by pain, popping, weakness, and recurrent dislocations, with limitation of motion to no less than 70 and 45 degrees in flexion and abduction, respectively, including as a result of pain or other functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected subluxation of the acromioclavicular joint, right shoulder girdle, with weakness in muscle group I, degenerative joint disease, and geode formation of the humeral head, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, which was sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2008 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the Veteran was also provided with VA medical examinations in conjunction with the increased rating claim on appeal, in May 2008, June 2010, and September 2013.  There is no indication or allegation that the examination reports are inadequate to prevent the Board to proceed to adjudication of the increased rating claim being decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Historically, by rating decision in August 1977, the RO granted service connection for subluxation of the acromioclavicular joint, right shoulder girdle, with weakness in muscle group I, and assigned an initial, 10 percent rating, effective July 19, 1977.  In a June 2008 rating decision, the RO recharacterized the Veteran's disability as subluxation of the acromioclavicular joint, right shoulder girdle, with weakness in muscle group I, degenerative joint disease, and geode formation of the humeral head, and assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, effective December 31, 2007.  

Because the Veteran did not perfect an appeal as to the initial, 10 percent rating assigned to his service-connected right shoulder disability in August 1977, the Board will consider whether a rating higher than 30 percent is warranted.  

At the outset, the Board notes that the evidence establishes the Veteran is right-hand dominant; thus, his service-connected right shoulder disability involves his major extremity.  

With respect to the major extremity, DC 5201 provides that limitation of the arm at shoulder level warrants a 20 percent rating, while limitation of motion of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal flexion (forward elevation) and abduction of the shoulder is from zero to 180 degrees, with shoulder level at 90 degrees.  Normal internal and external rotation of the shoulder is from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  

The pertinent evidence consists of VA examination reports dated May 2008, June 2010, and September 2013, VA treatment records dated from 2006 to 2013, and lay statements submitted in support of the Veteran's claim.  
	
The Veteran has consistently reported that his right shoulder disability is manifested by pain, which has worsened over the years, popping, and dislocations from the joint.  See February 2008 Veteran statement; VA examination reports.  

On VA examination in November 2005, the Veteran reported experiencing constant pain in his right arm and shoulder, which he estimated was 8/10 and was elicited by physical activity.  The Veteran denied having any complications from the muscle injury associated with the service-connected right shoulder disability, but he stated he could not keep up with normal work requirements because of his restricted activities.  The VA examiner stated that the muscle injury associated with the service-connected right shoulder disability involved muscle group I and that palpation of the muscle revealed impaired muscle tone, with lowered endurance, arm weakness, and 4/5 strength.  There was no evidence of loss of deep fascia or muscle substance and no evidence of a muscle wound or herniation.  The examiner also noted that the muscle injury does not affect the functionality of the particular body part and does not involve tendon, bone, joint, or nerve damage.  

Objective examination revealed the Veteran was able to demonstrate flexion and abduction to 90 degrees and internal and external rotation to 40 degrees, but the Veteran complained of pain while demonstrating each movement.  The VA examiner noted that, after repetitive use, the Veteran's right shoulder is additionally limited by pain, fatigue, weakness, and lack of endurance, although there was no additional limitation of function after repetitive motion.  The examiner further noted there was no peripheral nerve involvement and that x-rays of the right shoulder showed degenerative arthritic changes and geode formation of the humeral head.  

On VA examination in June 2010, the Veteran reported experiencing instability, pain, stiffness, weakness, and popping in his right shoulder.  Objective examination revealed guarding in all movements of the shoulder, some popping in the right shoulder, and significant limitation of motion and contraction in the shoulder.  The Veteran was able to demonstrate flexion to 70 degrees, abduction to 45 degrees, internal rotation to 70 degrees, and external rotation to 30 degrees.  There was objective evidence of painful motion, including after repetitive motion, in all planes of excursion.  The examiner noted that he was unable to test repetition range of motion, as there was significant variation in the range of motion on each examination with no steady decrease with repetition.  The examiner also noted that the findings of x-ray and MRI testing were not as severe as the Veteran's subjective presentation and stated that either the Veteran had very severe instability in the right shoulder with almost no motion or he volitionally limited his motion to give that appearance.  The examiner stated there appeared to be some contribution from both factors but, without examination under anesthesia, no determination could be made in this regard.  

On VA examination in September 2013, the Veteran reported that his right shoulder was getting worse, as it had popped in and out of the joint for four to five years.  He reported that he could not exercise or do certain sports because his recurrent shoulder dislocations produced pain.  Despite the foregoing, he reported that his daily pain was a 5-6/10, including during flare-ups which he experienced when he lifted his arm and reached behind him.  The Veteran was able to demonstrate flexion to 110 degrees with pain and abduction to 120 degrees with pain.  Repetitive range of motion testing did not reveal any additional limitation of motion, as the Veteran was able to demonstrate flexion and abduction to 125 degrees.  The examiner noted the Veteran had functional loss and impairment in his right shoulder, manifested by weakened movement, excess fatigability, and painful movement.  There was also evidence of localized tenderness, pain on palpation, and guarding of movements.  Nevertheless, there was normal muscle strength in the shoulder on abduction and forward flexion and no acromioclavicular joint condition or other impairment of the clavicle and scapula.  

VA treatment records are consistent with the other medical evidence of record, as they reflect that the Veteran's left shoulder disability is manifested by pain, limited motion, and tenderness to palpation of the anterior joint.  VA treatment records document several instances where the Veteran's right shoulder range of motion was measured; however, the degree of the Veteran's limitation of motion is expressed in terms of "more than" a particular point/degree and, as such, the Board is unable to determine the exact degree to which his right shoulder flexion and abduction are limited.  See VA treatment records dated October 2007, January 2008, September 2008, November 2008, and January 2009.  Accordingly, the findings regarding right shoulder range of motion listed in the VA treatment records will not be used to evaluate the level of severity of the Veteran's service-connected right shoulder disability, as the findings are not considered probative as to the exact degree to which the Veteran's right shoulder is limited in flexion and abduction.  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating higher than 30 percent for the Veteran's service-connected left shoulder disability is not warranted at any point since November 12, 2005.  

The medical evidence of record shows that the Veteran's range of motion has been limited to no less than 70 and 45 degrees in flexion and abduction, respectively, including as a result of pain and after repetitive movement.  There is no medical or other objective evidence of record that shows the Veteran's range of motion has been limited to less than 45 degrees (midway between side and shoulder level), even considering functional impairment associated with repetitive use and pain.  Indeed, range of motion testing during the May 2008 VA examination revealed right shoulder flexion and abduction to 90 degrees, while the June 2010 VA examination report reflects the Veteran had right shoulder flexion and abduction to 70 and 45 degrees, respectively, with pain throughout.  Similarly, the September 2013 VA examination report reflects that the Veteran had right shoulder flexion to 110 degrees and abduction to 120 degrees, including with pain.  

As reflected above, while the objective evidence of record reflects that the Veteran's right shoulder disability has been manifested by limited range of motion, the objective evidence consistently reflects that the Veteran has demonstrated right shoulder movement to no less than 45 degrees.  

Accordingly, the Board finds the most probative evidence of record, namely the VA examination reports, does not support the assignment of a disability rating higher than 30 percent under DC 5201, as motion limited to less than 45 degrees is not shown in the evidence, including as a result of pain or repetitive use.  In this context, the Board has considered sections 4.40 and 4.45 and DeLuca, supra, as the evidence shows the Veteran experiences pain while demonstrating movement in his right shoulder; however, the lay and medical evidence of record does not reflect that his pain has been so disabling to result in movement limited to 25 degrees or less - for the maximum 40 percent rating under DC 5201.  

The Board also finds that no other diagnostic code provides a basis for assignment of a rating higher than 30 percent at any point pertinent to this appeal.  There is no indication in the lay or medical evidence showing that the service-connected left shoulder disability is manifested by ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  In this regard, the Board notes that, while there is x-ray evidence of geode formation in the humeral head, the evidence does not reflect that the geode formation results in or can be likened to fibrous union, nonunion, or loss of head of the humerus to warrant a rating higher than 30 percent under DC 5202.  As such, Diagnostic Codes 5200, 5202, and 5203 are not applicable.  

The Board has considered whether a higher rating may be awarded under the rating criteria used to evaluate muscle injuries, as the service-connected right shoulder disability is shown to be manifested by weakness in muscle group I.  Under DC 5301, injuries involving muscle group I for the dominant extremity warrant a noncompensable (zero percent) rating if slight, a 10 percent rating if moderate, a 30 percent rating if moderately severe, and a 40 percent rating if severe.  The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  

In this case, as noted, the November 2005 VA examiner stated that the muscle injury associated with the service-connected right shoulder disability was manifested by impaired muscle tone, with lowered endurance, arm weakness, and 4/5 strength.  There was no evidence of loss of deep fascia or muscle substance and no evidence of a muscle wound or herniation.  The examiner also noted that the muscle injury does not affect the functionality of the particular body part and does not involve tendon, bone, joint, or nerve damage.  

Given this evidence, the Board finds that the criteria for evaluating muscle group injuries does not assist the Veteran in obtaining a rating higher than 30 percent, as the muscle injury associated with the service-connected right shoulder disability more nearly approximates a moderate disability, which warrants no more than a 10 percent rating under DC 5301.  In making this determination, the Board notes that, while there is no evidence of loss of deep fascia or muscle substance, the muscle injury is manifested by impaired muscle tone, lowered endurance, and slightly decreased strength - all of which are signs and symptoms contemplated by the criteria for a moderate disability.  See 38 C.F.R. § 4.56(d)(2).  The evidence does not show severe symptoms, such as ragged, depressed and adherent scars indicating wide damage to muscle groups, loss of deep fascia or muscle substance, soft flabby muscles, or severe impairment of function caused by the muscle injury, to warrant a higher, 40 percent rating under DC 5301.  See 38 C.F.R. § 4.56(d)(4).  Therefore, DC 5301 is not for application in this case, and the service-connected right shoulder disability is also not shown to involve any other factors that warrant consideration of any other provision of VA's rating schedule.  

The Board has considered the Veteran's own assertions in support of the increased rating claim.  However, the Board finds that the lay assertions are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's right shoulder disability.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra; Routen, supra.  As indicated above, the persuasive evidence indicates that the Veteran's service-connected right shoulder disability more nearly approximates the level of disability contemplated by the 30 percent rating under DC 5201, but no higher.  

The Board has considered whether the issue on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's right shoulder disability are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, painful right shoulder motion are contemplated by the disability rating assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right shoulder disability, and the rating schedule is adequate to evaluate the disability picture associated with the disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitalized for his right shoulder disability at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

At the June 2010 VA examination, the Veteran reported having full time employment for the past 10 to 20 years.  He reported, however, that he had lost less than one week of work during the previous 12 months as a result of his right shoulder disability.  In this regard, the June 2010 VA examiner stated that the Veteran's right shoulder disability had significant effects on his usual occupation, as he had problems lifting, carrying, and reaching; decreased strength in his upper extremity; pain; and limited motion.  The September 2013 VA examiner also stated that the Veteran's right shoulder impacted his ability to work, although she did not provide any detailed information in this regard.  

Based on the foregoing, the Board finds that TDIU has been raised by the record, as the lay and medical evidence shows that the Veteran's service-connected right shoulder disability has affected his ability to work since approximately 2010.  Accordingly, the merits of the Veteran's TDIU claim are further discussed in the Remand section of this decision.  In this regard, the Board finds that it is appropriate to bifurcate the Veteran's TDIU claim from the increased rating claim on appeal, as there is sufficient evidence to adjudicate the increased rating claim but additional development is needed with respect to extraschedular TDIU consideration.  See Rice, 22 Vet. App. at 455, n.7.

For all the foregoing reasons, the Board finds that there is no basis for a disability rating in excess of 30 percent for the service-connected right shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2012). 


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected subluxation of the acromioclavicular joint, right shoulder girdle, with weakness in muscle group I, degenerative joint disease, and geode formation of the humeral head, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a back disability, entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss, and entitlement to TDIU.  


Back Disability

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran is seeking service connection on the basis that his current back disability is related to a back injury he incurred during service.  He has specifically asserted that his problems started in 1973 while serving with his mechanized armoured unit during service.  He stated that his job was to direct the driver of the Armoured Personnel Carrier, which required that he stand while going through very rough terrain and that, on one occasion in April 1973, he was thrown off balance, fell down, and hit his back on a bench.  The Veteran has asserted that he saw the field medic for his back pain and was told not to do anything until he sought treatment from base doctors who subsequently put him on limited duty with no physical exercise.  

Despite the Veteran's report of an in-service back injury, his service treatment records do not contain any complaints or treatment for a back injury or disability.  Nevertheless, the Veteran is considered competent to report the events that occurred during service and, as such, his report of the in-service injury is considered competent lay evidence of the in-service back injury.  

In this regard, the Veteran has also asserted that he has experienced back problems for years since service, which is also considered competent lay evidence of continuity of symptomatology.  In addition, there is evidence showing the Veteran has degenerative changes in his lumbar spine.  See April 2012 abdomen x-ray.  

Despite the foregoing, the Veteran has not been afforded a VA spine examination to determine if his current lumbar spine disability is related to his reported in-service injury; nor is there any other medical evidence or opinion of record that addresses this question.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current lumbar spine disability is causally related to service, to include the reported back injury that occurred therein.  See 38 C.F.R. § 3.159(c)(4) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the Veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case.

Bilateral Hearing Loss

The Veteran is seeking an initial disability rating in excess of 10 percent for his service-connected bilateral hearing loss disability.  

Review of the record shows the Veteran was last afforded a VA audio examination in May 2010.  Since more than four years have passed since the last VA examination, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In evaluating the hearing loss claim, the Board also notes that the evidentiary record only contains VA treatment records dated until March 2012; however, there may be outstanding VA treatment records dated after March 2012 that contain evidence relevant to this claim.  Therefore, this evidence must be obtained upon remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that VA treatment records dated in November 2007 and October 2008 reflect that that an audiogram was conducted to evaluate the Veteran's hearing loss disability; however, the findings from the audiogram are not reflected in the record.  Instead, the treatment records state the following: "see CPRS audiogram display for the audiogram."  On remand, the AOJ will be requested to obtain the audiograms conducted in November 2007 and October 2008 and associate them with the claims file, as they are relevant to the increased rating claim on appeal.  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

Review of the record reveals that the Veteran does not meet the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), as he only has a 30 percent rating for his service-connected right shoulder disability.  Nevertheless, given the evidence showing that the Veteran's service-connected right shoulder disability has significant effects on his usual occupation, the Board finds that the Veteran's TDIU claim must be remanded for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b). 

Indeed, the Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded for the AOJ to do so.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b).  The Veteran should be provided with an appropriate amount of time to respond to this notification, and this notification should be associated with the claims file. 

2. Obtain any outstanding VA treatment records dated from March 2012 to the present and associate them with either the paper or paperless claims file (Virtual VA).  The AOJ must also obtain copies of the audiograms conducted in November 2007 and October 2008 and associate them with the claims file.  Any negative attempts to obtain this evidence must be documented in the claims file.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine if he currently has a lumbar spine (back) disability that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.

a. A diagnosis of any currently manifested lumbar spine disability should be rendered.  See April 2012 abdomen x-ray.  In this regard, all indicated tests and studies should be conducted to identify the Veteran's current lumbar spine disability(ies). 

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has a lumbar spine disability that was incurred or is otherwise the result of his military service, including the back injury reported to have incurred therein. 

c. In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted. 

d. The examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  The examiner must consider the competent lay evidence of record establishing that the Veteran incurred an injury during service and was treated therein.  The examiner must not simply acknowledge the existence of the lay evidence of record - he or she must provide a discussion as to what impact, if any, the lay statements have upon the stated conclusion(s).

e. The examiner must also consider the evidence showing continued back pain since service. 

f. A rationale must be provided for any opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral hearing loss disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

A rationale must be provided for any opinion offered.  

5. Adjudicate the Veteran's claim for TDIU due to service-connected right shoulder disability by conducting all required development and referring the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU due to service-connected right shoulder disability. 

6. Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


